Title: Draft Peace Treaty Agreed to by the American Peace Commissioners and Richard Oswald, 4 November 1782
From: Oswald, Richard,Adams, John,Franklin, Benjamin,Jay, John
To: 


[4 November 1782]

Articles agreed upon by and between Richard Oswald Esquire the Commissioner of His Britannic Majesty, for treating of Peace with the Commissioners of the United States of America, on behalf of His said Majesty, on the one part. And Benjamin Franklin, John Jay and John Adams, three of the Commissioners of the said States for treating of Peace with the Commissioner of His said Majesty, on their behalf, on the other part. To be inserted in, and to constitute the Treaty of Peace, proposed to be concluded between the Crown of Great Britain and the said United States. But which Treaty is not to be concluded untill His Britannic-Majesty shall have agreed to the terms of a Peace between France and Britain, proposed or accepted of, by His most Christian Majesty, and shall be ready to conclude with him, such Treaty accordingly; it being the duty and Intention of the United States not to desert their Ally, but faithfully, and in all things, to abide by and fulfill their Engagements with His most Christian Majesty.

Whereas reciprocal advantages and mutual Convenience are found by experience to form the only permanent foundation of Peace and Friendship, between States, It is agreed to form the Articles of the proposed Treaty on such principles of liberal equality and reciprocity as that partial advantages, (those seeds of discord) being excluded, such a beneficial and satisfactory Intercourse between the two Countries may be established as to promise and Secure to both, perpetual Peace and Harmony.
His Britannic Majesty acknowledges the said United States Viz New Hampshire, Masachusetts Bay, Rhode Island and Providence plantations, Connecticut, New York, New Jersey, Pensylvania, Delaware, Maryland, Virginia, North Carolina, South Carolina and Georgia—to be free, Sovereign and Independent States. That He treats with them as such; and for himself, his Heirs and Successors relinquishes all Claims to the Government Propriety and Territorial Rights of the Same, and every part thereof— And that all disputes which might arise in future on the subject of the Boundaries of the said United States may be prevented, It is hereby agreed and declared that the following are and shall remain to be their Boundaries. Viz—
From the Northwest Angle of Nova Scotia being that Angle which is formed by a Line drawn due North from the Source of St Croix River to the High Lands which divide the Rivers which empty themselves into the River St Laurence from those which fall into the Atlantic Ocean, and along the said High Lands, to the Northwestern head of Connecticut River, thence down along the midle of that River to the Forty fifth Degree of North Latitude, following the said Latitude untill it strikes the River Missisippi: Thence by a Line to be drawn along the midle of said River Missisippi—untill it shall intersect the Northernmost part of the Thirty first Degree of Latitude North of the Equator. South, by a Line to be drawn due East from the Termination of the Line last mentioned in the Latitude of Thirty one Degrees, to the midle of the River Apalachicola or Catahouchi, thence along the midle thereof to its junction with the Flint River, thence Strait to the head of St Marys River, and thence down along the midle of St Marys River to the Atlantic Ocean. East by a Line from the Mouth of said St Marys River to the mouth of the River St Croix in the Bay of Fundy, and by a Line drawn through the midle of said River to its source, and from its source directly North to the aforesaid High Lands which divide the Rivers which fall into the Atlantic Ocean from those which empty themselves into the River St Laurence, Comprehending all Islands within twenty Leagues of any part of the shores of the United States, and lying between Lines to be drawn due East from the points where the aforesaid Boundaries of St Croix River and St Marys River shall respectively touch the Bay of Fundy and the Atlantic Ocean, Excepting always Such Islands as now are or heretofore have belonged to the Colony of Nova Scotia or have been within the Limits thereof.
Upon a farther Consideration of the just Limits and Boundaries of the Province of West Florida, it is agreed that its Northern Boundary shall extend from the Said Thirty first Degree of Latitude to a Line to be drawn due East from the place where the River Yasous falls into the River Missisippi, and along the Said Line due East to the River Apalachicola
It is agreed that all such Loyalists or Refugees as well as all such British Merchants or other Subjects as may be resident in any of the United States at the time of the Evacuation thereof by the Arms and Garrisons of His Britannic Majesty shall be allowed Six Months thereafter to remove to any part of the World And also at their election to dispose of within the said Term, or to carry with them, their Goods and Effects. And it is understood that the said States shall extend such farther favour to the said Merchants and such Amnesty and Clemency to the said Refugees as their respective Circumstances and the Dictates of Justice and humanity may render fit just and reasonable; and particularly that Amnesty & Indemnity be granted to all such of the said Refugees, as may be unaffected by Acts Judgements or Prosecutions actually pass’d or commenced a month previous to such Evacuation.
That the Subjects of his Britannic Majesty and the People of the said United States shall continue to enjoy unmolested, the Right to take Fish of every kind on all the Banks of Newfoundland; also in the Gulph of St. Laurence, and all other places where the Inhabitants of both Countries used at any time heretofore to fish; and also to dry & cure their Fish on the Shores of the Isle of Sables, Cape Sables, and the Shores of any of the unsettled Bays, Harbours or Creeks of Nova Scotia, and of the Magdalene Islands. And his Britannic Majesty, and the said United States will extend equal Priviledges & Hospitality to each others Fishermen as to their own.
Whereas certain of the United States excited thereto by the unnecessary Destruction of private Property have confiscated all Debts due from their Citizens to British Subjects; and also in certain Instances Lands belonging to the latter.

And whereas it is just that private Contracts made between Individuals of the two Countries before the War, should be faithfully executed; and as the Confiscation of the said Lands may have a Latitude not justifiable by the Law of Nations—It is agreed that British Creditors shall notwithstanding meet with no lawfull Impediment to recovering the full Value, or Sterling amount of such bona fide Debts as were contracted before the year 1775. And also that Congress will recommend to the said States so to correct (if necessary,) their said Acts respecting the Confiscation of Lands in America belonging to real British Subjects, as to render the said Acts consistent with perfect Justice & Equity. As to the Cession made of certain Lands in Georgia, by a number of Indians there, on the first June 1773, for the purpose of paying the Debts due from them to a number of Traders—The American Commissioners say, that the State of Georgia is alone competent to consider & decide on the same: for that it being a matter of internal Police, with which neither Congress nor their Commissioners are authorised to interfere, it must of necessity be referred to the Discretion, & Justice of that State, who without doubt will be disposed to do, what may be just & reasonable on the Subject.
Similar Reasons & Considerations constrain the Commissioners to give the like answer to the Case of Mr. Penn’s Family.
From, & immediately after the Conclusion of the proposed Treaty, there shall be a firm & perpetual Peace between his Majesty & the said States; & between the Subjects of the one, & the Citizens of the other. Wherefore, all Hostilities, both by Sea & Land shall then immediately cease: All Prisoners on both sides shall be set at Liberty: And his Britannic Majesty shall forthwith, and without causing any Destruction, withdraw all his Armies, Garrisons & Fleets from the said United States, and from every Port, Place, and Harbour within the same; leaving in all Fortifications the American Artillery that may be therein: And shall also order and cause all Archives, Records, Deeds and Papers, belonging to any of the said States, or their Citizens, which in the Course of the War may have fallen into the hands of his Officers, to be forthwith restored and deliver’d to the proper States & persons to whom they belong.
That the Navigation of the River Missisippi from its Source to the Ocean, shall for ever remain free and open.
Separate Article.
It is hereby understood & agreed that in case Great Britain at the Conclusion of the present War shall be or be put in possession of West Florida, the Line of north Boundary, between the said province & the United States, shall be a Line drawn from the mouth of the River Yassous, where it unites with the Mississippi, due East to the River Appalachicola and hence along the middle of that River to its Junction with the Flint River &c.
